Citation Nr: 1004312
Decision Date: 01/28/10	Archive Date: 03/15/10
 
DOCKET NO. 06-15 312                       DATE JAN 28 2010 
 
On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina 

THE ISSUE 

1. Entitlement to an initial rating in excess of 50 percent for depressive disorder, prior to April 9, 2009. 

2. Entitlement to a rating in excess of 70 percent for depressive disorder from April 9, 2009. 

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected depressive disorder. 

ATTORNEY FOR THE BOARD 

S. Layton, Associate Counsel 

INTRODUCTION 

The Veteran had active military service from September 2001 to September 2004. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2005 rating decision in which the RO in Roanoke, Virginia, inter alia, granted service connection and assigned an initial 50 percent rating for depressive order, effective September 13, 2004. In March 2006, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned. The RO issued a statement of the case (SOC) in April 2006. and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in May 2006. 

In November 2006, jurisdiction of the claims file was transferred to the RO in Winston-Salem, North Carolina; where the Veteran currently resides. 

In May 2008, the Board remanded the claim for a higher initial rating to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence. After completing the requested action, the AMC increased the rating for the Veteran's depression to 70 percent, effective from April 9, 2009 (as reflected in a September 2009 supplemental SOC (SSOC» and returned the appeal to the Board for further consideration. 

As this appeal emanates from the Veteran's disagreement with the 50 percent rating assigned following a grant of service connection, the Board has characterized that matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities). Moreover, although the AMC has granted a higher rating of 70 percent for the Veteran's depression from April 9, 2009, inasmuch as higher ratings for this disability are available both before and after this date, and the Veteran is presumed to seek the maximum available benefit for a disability, the appeal for higher disability rating has been recharacterized to encompass the first two matters set forth on the title page. Id.; AB v. Brown, 6 Vet. App. 35,38 (1993). 

- 2 - 

For the reasons expressed below, the matters on appeal (now expanded to include the matter of a TDIU, as explained below) are, again, being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC. VA will notify the Veteran when further action, on her part, is required. 

REMAND 

Unfortunately the Board finds that further RO action in this appeal warranted, even though such will, regrettably, further delay an appellate decision.. 

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009). 

The Veteran has multiple service-connected disabilities. However, in correspondence dated in September 2008, he appears to raise the matter of his entitlement to a TDIU--during the pendency of the higher rating claims on appeal.. Given that, as well ads well as the fact that, with the award of the 70 percent rating for depressive disorder, the Veteran now meet the minimum percentage requirement for a schedular TDIU, pursuant to 4.16(a), the claim for a TDIU is essentially a component of the claims for higher ratings. See Rice v. Shinseki, 22 Vet. App. 447 (2009. 

The Board notes, however, that the RO has not adjudicated a claim for a TDIU. Under these circumstances, after giving the Veteran an opportunity to file a formal claim for a TDIU-and completing the action pertinent to all the claims, noted below-the RO should adjudicate the matter of the Veteran's entitlement to a 

- 3 - 

TDIU, in the first instance, to avoid prejudice to the Veteran. See e.g. Bernard v. Brown, Vet. App. 384 (1993). 

As for the development warranted in this appeal, the record reflects that there are outstanding medical records which are likely pertinent to these claims. In this regard, a VA treatment record from March 2009 indicates that the Veteran had been treated by a private psychiatrist. The Board notes that Veteran has submitted a VA form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Dr. H. Jabbour. On the form, the Veteran included what appears to be a complete address for Dr. Jabbour, and the Veteran signed and dated the form; however, it does not appear that any effort has been made to obtain the Veteran's treatment records from Dr. Jabbour. 

Therefore, to ensure that all due process requirements are met, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal. The RO's letter to the Veteran should explain that she has a full one-year period for response. See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). If amore current authorization is required to obtain the outstanding treatment records from Dr. Jabbour is required, the RO should request that the Veteran furnish such authorization in its letter. 

After providing the required notice, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, appropriate authorization (to include outstanding records from Dr. Jabbour, noted above), following the current procedures prescribed in 38 C.F.R. § 3.159 (2009). 

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009). However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations. Hence, in addition to the actions requested above, the RO should also undertake any other development and/or 

- 4 - 

notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo examination, if appropriate) prior to adjudicating the claims on appeal. The RO's adjudication of the claims for increased ratings should include continued consideration whether staged rating of the Veteran's depressive disorder (i.e., assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson (cited to above), is appropriate. 

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action: 

1. The RO should furnish to the Veteran a VA Form 218940, to enable her to file a formal application for a TDIU due to depressive disorder. 

2. The RO should send to the Veteran a letter requesting that she provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. If more current authorization is required to obtain the outstanding treatment records from Dr. Jabbour is required, the RO should request that the Veteran furnish such authorization in its letter. 

The RO should clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2. The RO should assist the Veteran in obtaining any additional evidence identified-to particularly include the outstanding records of treatment for depression by Dr. Jabbour, noted above-following the current procedures set forth in 38 C.F.R. § 3.159. All records/responses received should be associated with the claims file. If any records sought are not obtained, the RO should notify the 

- 5 - 

Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3. To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. See Stegall v. West, 11 Vet. App. 268 (1998). 

4. After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo examination, if appropriate), the RO should adjudicate the claims on appeal, to include the matter of a TDIU, due to depressive disorder, in light of all pertinent evidence and legal authority. The RO's adjudication of the claims for increased ratings should include continued consideration of whether "staged" rating of the Veteran's disability, pursuant to Fenderson (cited to above) is appropriate. 

5. If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford her the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied. The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 

- 6 - 

 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129,141 (1992). 

This REMAND must he afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans, Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5l09B, 7112 (West Supp. 2009). 

JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009).
 
- 7  



